          Case 1:20-cr-00056-PAC Document 53 Filed 07/17/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 17, 2020              7-17-2020
                                                                               Time is excluded until the
BY ECF
The Honorable Paul A. Crotty                                                   next pretrial conference
United States District Judge                                                   scheduled for July 22, 2020.
Southern District of New York                                                  SO ORDERED.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Dacheng Zhen, et al., 20 Cr. 56 (PAC)

Dear Judge Crotty:

        In light of the minor adjournment of the next pretrial conference from July 17, 2020 at
11:00 a.m. until July 22, 2020 at 10:30 a.m. to allow defendants Guzman and Hernandez to
participate over the telephone, the Government respectfully requests that the Court exclude time
from calculation under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date of the next
conference. Such an exclusion of time will serve the interests of justice, as it will allow the
defendants an opportunity to continue reviewing discovery, to contemplate any pretrial motions,
and for the parties to discuss any pretrial resolutions. The Government understands that defense
counsel for each defendant consents to this request for the exclusion of time.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                               By: __________________________
                                                   Aline R. Flodr
                                                   Stephanie Lake
                                                   Sheb Swett
                                                   Assistant United States Attorneys
                                                   (212) 637-1110/1066/6522
cc: All counsel (by ECF)
